                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )   Criminal No.: 19-10080-NMG
                                                )
DAVID SIDOO, et al.,                            )
                                                )
                       Defendants.              )

                              GOVERNMENT’S REPLY TO
                           DEFENDANT’S DISCOVERY CHART

       The government respectfully submits this response to the defendants’ chart outlining the

various discovery requests submitted by the defendants in United States v. Sidoo et al., 19-CR-

10080-NMG. Below is a copy of the defendants’ discovery chart with the government’s

response as to each request. We have provided anticipated production dates with respect to

each. While we will make a good faith effort to produce materials on or before those dates, the

government continues to experience network issues due to the need to work remotely in the

midst of the global pandemic. To the extent we are unable to meet an anticipated deadline, the

government will timely notify the defendants.
#   Request                               Lead        Govt. Response
                                          Requestor
1   Emails from accounts of: Rick         All            •    Non-privileged emails
    Singer; Gordon Ernst; Donna Heinel;                       previously produced.
    Martin Fox; Mark Riddell; Amy                         • April 10, 2020: The
    Colburn; Diane Blake; Elisabeth                           government will produce
    Kimmel; Gamal Abdelaziz;                                  additional non-privileged
    Homayoun Zadeh; Lori Loughlin;                            Singer emails.
    Robert Zangrillo; and John Wilson.                    • April 24, 2020: The
                                                              government will produce
                                                              additional non-privileged
                                                              emails from parent
                                                              defendants (to all
                                                              defendants).
                                                          • On or before May 15,
                                                              2020: The government will
                                                              produce all emails to each
                                                              defendant to whom those
                                                              emails belong.
                                                          • By May 15, 2020: The
                                                              government will produce
                                                              remaining relevant, non-
                                                              privileged documents to all
                                                              defendants.
                                                          • By May 15, 2020: The
                                                              government will provide a
                                                              privilege log for Singer
                                                              communications with
                                                              criminal counsel (from
                                                              Singer’s counsel).
2   Bates-stamped version of extraction   All             • Laptop produced April 1,
    of Singer’s laptop.                                       2020.
                                                          • The government expects to
                                                              produce Bates-stamped
                                                              version by May 15, 2020.
3   Draft 302 reports.                    All         Draft reports collected to date will
                                                      be produced on April 10, 2020,
                                                      with the remainder produced by
                                                      April 24, 2020.
4   Further non-privileged materials from All         By May 15, 2020
    Singer phones and Singer laptop upon
    completion of privilege review



                                           2
    5   Bates-stamped versions of documents            All             By May 15, 2020
        provided on 3/13/20 without Bates
        stamps.
    6   Further Singer handwritten notes               All             The government has not identified
                                                                       additional Singer handwritten
                                                                       notes.
    7   Any missing agent notes not                    All                 • The government produced
        previously provided.                                                    agent notes on March 13,
                                                                                2020.
                                                                           • The government will
                                                                                produce additional agent
                                                                                notes on April 24, 2020.
    8   FBI extraction of missing text                 All             The government will produce the
        messages                                                       GreyKey report (absent privileged
                                                                       material and PII) for the 8802
                                                                       phone on April 10, 2020. 1
    9   All Singer                            Abdelaziz                    • The government has
        communications/documents which                                          previously produced non-
        post-date Singer’s cooperation with                                     privileged
        the government that have not yet been                                   communications/documents.
        produced, given that Singer waived                                 • The government disputes
        privilege.                                                              that Singer waived
                                                                                privilege, but will provide a
                                                                                privilege log from Singer’s
                                                                                criminal counsel by May
                                                                                15, 2020.
    10 Provide all AUSA notes of                       Abdelaziz       The government will provide a
       meetings/calls with Singer to Judge                             letter summarizing any AUSA
       Kelley for an in camera review for                              notes of Singer meetings that are
       Brady                                                           inconsistent with or contain
                                                                       information in addition to that in
                                                                       the FBI/IRS reports by May 15,
                                                                       2020.
    11 Physical extraction of Singer Cymbal            Abdelaziz       April 10, 2020
       telephone using Cellebrite software,
       given that extraction provided is
       unreadable.
    12 Agent notes for Singer interview                Abdelaziz       April 10, 2020
       sessions held: 12/12/18, 12/13/18,
       6/5/19.




1
  If defendants wish to review the actual GreyKey extraction, the government will make it available at the FBI
(Non-privileged portions).


                                                         3
     Confirmation that USAO has              Abdelaziz   See Response to Request No. 7.
13   provided all agent notes from
     meetings/calls with Singer, even
     meetings/calls for which no
     302/equivalent was drafted.
14   Confirmation that no agent notes        Abdelaziz   We are not aware that any such
     from meetings/calls with Singer (even               notes were destroyed or lost.
     meetings/calls for which no
     302/equivalent was drafted) were
     destroyed or otherwise lost.
15   Confirmation that no AUSA notes         Abdelaziz   We are not aware that any such
     from meetings/calls with Singer (even               notes were destroyed or lost.
     meetings/calls for which no
     302/equivalent was drafted) were
     destroyed or otherwise lost.
16   OIA Admonishments referred to as        Abdelaziz   April 10, 2020
     being signed by Singer in 1/17/19
     FD-1023.
17   Exhibits for 1/24/19 proffers and       Abdelaziz   April 10, 2020
     Masera 4/16/19 proffer.
18   Notes or other documents regarding      Abdelaziz   April 10, 2020
     Isackson interview on 3/12/19, as
     folder previously provided was
     empty.
19   Privilege log of all otherwise          Abdelaziz   See Response to Requests #1 and
     discoverable material that is being                 #9. The government will produce
     withheld.                                           a privilege log regarding Singer’s
                                                         privileged communications with his
                                                         criminal counsel by May 15, 2020.
20 Extracts of computers seized or           Abdelaziz   The government previously
   consensually searched from The Key                    produced files from this computer.
   or The Key employees, in particular                   To the extent counsel wish to
   Dell XPS 8700 Model D14M for                          inspect an image of it, the
   which Singer consented to search on                   government will make it available
   5/7/19.                                               for review.
21 Extractions of Singer phones for          Chen        See Responses to Requests 8 and
   which only reports were provided.                     11. If there is a particular phone
                                                         for which additional information is
                                                         needed, defendants should
                                                         specifically request such
                                                         information.
22 Answers to taint questions submitted      Giannulli   The government filed its response
   in Vien letter dated 3/13/20.                         to the defendant’s motion for an
                                                         evidentiary hearing on April 8,
                                                         2020 and this issue is now pending
                                                         before Judge Gorton.


                                              4
23 In 2/6/19 plea agreement, Singer     Giannulli     The government will produce this
   agreed to deliver sworn financial                  information by on or before July
   statement to government upon                       17, 2020. See Dkt. 929.
   request. Has the government
   requested the statement? Provide the
   statement.
24 What assets has the government       Giannulli   On March 18, 2020, the
   agreed that Singer will not forfeit?             government advised the defendants
                                                    that we have not reached any
                                                    agreement with Singer to allow him
                                                    to keep any specific assets.
25 Portion of the grand jury transcript   McGlashan April 13, 2020
   from fourth superseding indictment
   related to McGlashan and federal
   programs bribery.
26 Undisclosed 302 reports relating to    McGlashan April 10, 2020
   various issues (i.e., McGlashan’s
   arrest; concerning intercepted
   communications with alleged co-
   conspirators).
27 Grand Jury transcript from third      McGlashan The Third Superseding Indictment
   superseding indictment related to               is not the operative charging
   McGlashan and federal programs                  document. Moreover, on March
   bribery.                                        26, 2020, the government informed
                                                   defendants that the Fourth
                                                   Superseding Indictment was
                                                   presented to a different Grand Jury.
                                                   The government declines to
                                                   produce this material as there is no
                                                   legal basis.
28 Index of materials not produced.      McGlashan The government produced a list of
                                                   all FBI reports related to witness
                                                   interviews (produced and not
                                                   produced). The government is
                                                   unaware of a legal basis to provide
                                                   a list of all materials produced and
                                                   not produced and declines to do so.
29 FD-71A tip reports.                   Wilson    April 24, 2020
30 Information about actual and intended Wilson    The government has provided
   contacts among Singer, the                      information about actual contacts
   prosecution team, and the Wilson                between Singer and the Wilson
   family.                                         family. There is no requirement
                                                   that the government produce work
                                                   product regarding “intended
                                                   contacts” between a cooperator and
                                                   a target.


                                           5
 31 Grand jury testimony and additional      Wilson      The government will produce
    interview reports relating to Wilson.                additional interview reports by
                                                         April 10, 2020. The government
                                                         will produce Grand Jury material,
                                                         to the extent required by the Jencks
                                                         Act, by July 17, 2020.
 32 Information about Singer’s assets and    Wilson      The government is in the process of
    the government’s forfeiture plans.                   reviewing Singer’s financial
                                                         information, and will produce
                                                         information to the defense, to the
                                                         extent necessary, by July 17, 2020.
                                                         See Dkt. 929.
 33 Grand jury minutes, for any of the       Kimmel      The government has not received
    two or more grand juries that were                   this request to date. In any event,
    used, that contain any evidence or                   the government will produce Grand
    argument to the grand jury that                      Jury material, to the extent required
    parents paid bribes.                                 by the Jencks Act, by July 17, 2020.
                                                         See Dkt. 929.
 34 Report of instances where prosecutors Colburn        The government has not received
    instructed agents not to take notes in               this request to date. In any event,
    an interview.                                        we are not aware of any instance in
                                                         which prosecutors instructed agents
                                                         not to take notes in a witness
                                                         interview.

                                                  Respectfully submitted,


                                                  ANDREW E. LELLING
                                                  United States Attorney

                                            By:    /s/ Eric S. Rosen
                                                  ERIC S. ROSEN
                                                  JUSTIN D. O’CONNELL
                                                  LESLIE A. WRIGHT
                                                  KRISTEN A. KEARNEY
                                                  KARIN M. BELL
                                                  STEPHEN E. FRANK
Date: April 9, 2020                               Assistant United States Attorneys




                                              6
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on April 9, 2020.

                                              By:      /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      Assistant United States Attorney




                                                 7
